Per Curiam : It was held in Carson v. Merle et al., 3 Scam. 168, that where an appeal is granted upon the parties filing a bond within a designated time, the failure to file the bond within the time fixed by the court will be ground for dismissing the appeal upon motion. But such motion must be made in apt time; it comes too late after an appearance. In this case, the stipulation filed by the parties must be regarded as an appearance, and therefore a waiver of the objection taken to the time of filing the appeal bond. Moreover, the joinder in error was an appearance. True, the joinder was erased before the record upon which it was written was returned to the files of the court, but we must regard every thing which is written upon the record as still existing, unless it is withdrawn or erased by the leave of the court specially given, which was not the case here. ' ■ Motion denied.